      Case 1:19-cv-02415 Document 1 Filed 08/26/19 USDC Colorado Page 1 of 5




                            IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLORADO

 Civil Action No. _____________________________

 TONY’S FINE FOODS, INC.

      Plaintiff,

 v.

 DIVERSIFIED TRANSFER & STORAGE, Inc.,

      Defendant.




                                     NOTICE OF REMOVAL


TO THE HONORABLE UNITED STATES DISTRICT COURT:

         Defendant Diversified Transfer & Storage, Inc. (“Defendant"), files this Notice of

Removal and respectfully shows the Court the following:

         1.        On August 5, 2019, Plaintiff Tony’s Fine Foods, Inc. first filed a cause of

action against Defendant, in Plaintiff’s Complaint Under Simplified Civil Procedure

(“Complaint”) in the County Court, County of Adams, State of Colorado, entitled Tony’s

Fine Foods, Inc., Plaintiff v. Diversified Transfer & Storage, Inc. Defendant, cause number

19-C-42455.

         2.        In compliance with D.C.Colo.LCivR 81.1 and 28 U.S.C. Sec. 1446(a), a

copy of all process, pleadings, and orders served upon Defendant is attached as Exhibit

1A - 1D, and an Index of State Court Filings, attached as Exhibit 1.



NOTICE OF REMOVAL                                                                      PAGE   1
   Case 1:19-cv-02415 Document 1 Filed 08/26/19 USDC Colorado Page 2 of 5




       In addition, a certified copy of the docket sheet, including pleadings and orders, is

attached as Exhibit 2.

       3.     Defendant’s first receipt of the Complaint was through service of the

Complaint on August 7, 2019. Plaintiff’s Complaint is the first cause of action against

Defendant asserted by Plaintiff.

       4.     This Notice of Removal is filed within thirty (30) days of Defendant’s first

notice or receipt of Plaintiff's Complaint, and, is therefore timely filed pursuant to 28 U.S.C.

§1446(b).

       5.     Plaintiff’s action against Defendants is a civil action of which this Court has

original jurisdiction under the provisions of 49 U.S.C. §14706 (Carmack Amendment), and

may be removed to this Court by Defendant pursuant to the provisions of Title 28 U.S.C.

§§1441 and 1445(b), because it is a civil action involving a claim by Plaintiff against a

motor carrier for alleged loss and damage to cargo that was being transported in interstate

commerce from Sacramento, California, to Aurora, Colorado. Plaintiff’s action against

Defendant could have originally been brought in this Court. The above-described action

arises out of the interstate contract of carriage and 49 U.S.C. § 14706, the “Carmack

Amendment,” which governs the liability of a motor carrier providing transportation

services in interstate commerce within the jurisdiction of the Surface Transportation

Board. Plaintiff's Complaint details additional factual allegations falling within the federal

question jurisdiction provided by 49 U.S.C. §14706, 28 U.S.C. §§1331 and 1337(a). The

claims made against Defendant in Plaintiff's Complaint are completely preempted by the

Carmack Amendment and removable pursuant to Hoskins v. Bekins Van Lines, 343 F.3d


NOTICE OF REMOVAL                                                                        PAGE   2
   Case 1:19-cv-02415 Document 1 Filed 08/26/19 USDC Colorado Page 3 of 5




769 (5th Cir. 2003).      The Carmack Amendment provides that federal courts have

jurisdiction over claims against a motor carrier based on damage to cargo during

interstate transport. 49 U.S.C. § 14706 (d)(3). Almost every detail of interstate commerce

is covered so completely that there can be no rational doubt but that Congress intended

to take possession of the subject, and supersede all state regulation with reference to

it. Adams Express Co. v. Croninger, 226 U.S. 491, 505-06 (1913).

       6.     In the Complaint, Plaintiff's claim for damages to its property is alleged to

be in the amount of $12,166.20. Exhibit 1A, page 2, para. 10.

Title 28 U.S.C. §1441(b) provides that:

       Any civil action of which the district courts have original jurisdiction founded
       on a claim or right arising under . . . the laws of the United States shall be
       removable without regard to the citizenship or residence of the parties.

       28 U.S.C. §1337(a) provides that:

       The district courts shall have original jurisdiction of any civil action or
       proceeding arising under any Act of Congress regulating commerce or
       protecting trade and commerce against restraints and monopolies:
       Provided, however, that the district courts shall have original jurisdiction of
       an action brought under section 11706 or 14706 of title 49, only if the matter
       in controversy for each receipt or bill of lading exceeds $10,000, exclusive
       of interest and costs.

Title 28 U.S.C. §1445(b) makes non-removable "a civil action in any state court against a

carrier…to recover damages for delay, loss, or injury of shipments arising under Section

11706 or 14706 of Title 49, …unless the matter in controversy exceeds $10,000 exclusive

of interest and costs."




NOTICE OF REMOVAL                                                                         PAGE   3
   Case 1:19-cv-02415 Document 1 Filed 08/26/19 USDC Colorado Page 4 of 5




       7.     Since Plaintiff's claims against Defendant arise from the interstate

transportation of Plaintiff's cargo, and since Plaintiff's claim exceeds $10,000, this matter

is properly removed.

       8.     Written notice of the filing of this Notice of Removal has been given to

Plaintiff herein, and a copy of this Notice has been mailed to the County Clerk, Adams

County, Colorado.

   WHEREFORE, Defendant Diversified Transfer & Storage, Inc. removes this action

from the County Court, County of Adams, Colorado to this court on or about this 26th of

August, 2019, pursuant to 28 U.S.C. §1446.

                                                  Respectfully submitted,

                                                  s/ Katherine Knight
                                                  Vic H. Henry
                                                  Katherine Knight
                                                  HENRY ODDO AUSTIN & FLETCHER
                                                         a Professional Corporation
                                                  600 17th Street, Suite 2800
                                                  Denver, Colorado 80202
                                                  Telephone: (303) 260-6444
                                                  Facsimile: (303) 260-6401
                                                  E-Mail: vhhenry@hoaf.com
                                                  E-Mail: kknight@hoaf.com
                                                  Attorneys for Defendant
                                                  DIVERSIFIED TRANSFER &
                                                  STORAGE, INC.




NOTICE OF REMOVAL                                                                     PAGE   4
   Case 1:19-cv-02415 Document 1 Filed 08/26/19 USDC Colorado Page 5 of 5




                             CERTIFICATE OF SERVICE

       I hereby certify that on the 26th day of August, 2019, I electronically filed the
foregoing with the Clerk of Court using the CM/ECF system which will send notification of
such filing to the following e-mail addresses:

bbodie@bodieengerlaw.com
cenger@bodieengerlaw.com
tlikman@bodieengerlaw.com
ebiddulph@bodieengerlaw.com


                                               s/ Katherine Knight
                                               Katherine Knight




NOTICE OF REMOVAL                                                                 PAGE   5
